Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) dated as of December 6, 2013, by and between
Hologic, Inc., a Delaware corporation (the “Company”), and Stephen P. MacMillan
(the “Executive”).

WHEREAS, the Company wishes to employ the Executive to serve as the Company’s
Chief Executive Officer and President, and the Executive is willing to be
employed and to serve in such capacity; and

WHEREAS, the Company and the Executive wish to set forth in this Agreement the
terms and conditions upon which the Executive will be employed.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereto, each intending to be legally bound,
do hereby agree as follows:

1. Employment, Duties and Acceptance.

1.1. Employment; Duties. Subject to the terms and conditions herein, the Company
hereby agrees to employ the Executive for the Term (as defined in Section 2)
effective as of December 6, 2013 (the “Effective Date”), to render services to
the Company. The Executive shall be appointed as Chief Executive Officer and
President, effective as of December 7, 2013, and to perform such other duties
consistent with such positions (including service as a director or officer of
any Affiliate (as defined in Section 4.2) of the Company) as may be assigned by
the Company’s Board of Directors (the “Board”) from time to time. The
Executive’s title shall be Chief Executive Officer and President. For so long as
he is Chief Executive Officer and President of the Company, the Company agrees
(i) that the Executive will be elected or appointed to the Board upon, or
promptly following, the Effective Date and (ii) to nominate the Executive for
re-election to the Board at the expiration of each term of office and that the
Executive shall serve as a member of the Board for each period for which he is
so elected or appointed.

1.2. Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above on an exclusive basis to the Company. During
the Term, and consistent with Section 1.1, the Executive agrees to serve the
Company faithfully and to the best of the Executive’s ability and to use the
Executive’s best efforts, skill and ability to promote the interests of the
Company in a manner consistent with the Executive’s position. The Executive also
agrees to devote the Executive’s entire business time, energy and skill to such
employment, except for vacation time, absence for sickness or similar
disability, and time spent performing services for any charitable, religious or
community organizations, so long as such services do not materially interfere
with the performance of the Executive’s duties hereunder or create a conflict of
interest other than current board of director positions held by Executive and
disclosed in Exhibit A. The Executive may not serve on the board of directors of
any other for-profit business or organization without the prior consent of the
Board. In consideration for the substantial consideration provided for herein
and as a condition to this Agreement, the Executive agrees to be bound by the
terms of the Non-Competition and Proprietary Information Agreement attached
hereto as Exhibit B.



--------------------------------------------------------------------------------

1.3. Compliance with Policies. The Executive shall comply with all duly adopted
Company policies and codes of conduct and ethics in the performance of the
Executive’s duties, as such policies may be in effect from time to time and
which have been previously provided to the Executive in writing or otherwise
made available to him.

1.4. Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the Company’s offices in Bedford, Massachusetts or
Marlborough, Massachusetts, subject to reasonable travel requirements consistent
with the nature of the Executive’s duties from time to time on behalf of the
Company.

2. Term of Employment.

The term of the Executive’s employment under this Agreement (the “Term”) shall
commence on the Effective Date, and shall end on December 31, 2016, (the
“Initial Term”) unless extended as provided in the following sentence. On
January 1 of each year commencing January 1, 2017, the Term shall be
automatically extended for an additional year until December 31 of the same year
unless either the Company or the Executive notifies the other party in writing
not later than November 1 of the prior year that the notifying party has elected
not to extend the Term (“Notice of Non-Renewal”), in which event the Term shall
end on December 31 of such year. Notwithstanding the foregoing provisions of
this Section 2, the Term shall terminate on the date the Executive’s employment
is terminated as provided in Section 4 (and, for the avoidance of doubt, such
notification shall not preclude a termination of employment pursuant to
Section 4 prior to the then scheduled expiration of the Term).

3. Compensation and Benefits.

3.1. Salary. During the Term, the Company agrees to pay to the Executive a base
salary, payable in arrears in accordance with the Company’s standard payroll
practices, at the initial annual rate of $1,000,000 (as adjusted in accordance
with this Section 3.1, the “Base Salary”). The Executive’s Base Salary will be
subject to annual review for increase (but not decrease, unless such decrease is
in connection with a similar percentage decrease in salary applicable to all
senior executives at the Company) by the Compensation Committee of the Board
(the “Committee”) and the Board in accordance with the Company’s typical
schedule for all senior executives, with future increases subject to the
discretion of the Board based on performance. All payments of Base Salary or
other compensation hereunder shall be less such deductions or withholdings as
are required by applicable law and regulations.

3.2. Annual Bonus. For each calendar year that ends during the Term, the
Executive shall be entitled to participate in the Company’s annual Short-Term
Incentive Plan (the “STIP”) and/or such other annual bonus plan as may be
adopted by the Company for senior executives of the Company (collectively, and
including the STIP, the “Bonus Program”). The Executive’s annual bonus under the
Bonus Program for any year is herein referred to as the “Annual Bonus” and,
except for any applicable Company and individual goals, shall otherwise only be
conditioned upon the Executive remaining employed by the Company through the
last

 

-2-



--------------------------------------------------------------------------------

business day of the fiscal year in which the award was earned; provided that
nothing contained herein shall be construed to limit the Committee’s authority
to adjust the Annual Bonus in accordance with the Bonus Program. The Executive’s
target Annual Bonus under the Bonus Program (the “Annual Bonus Target”) shall be
no less than 150% of the Executive’s Base Salary for each fiscal year that ends
during the Term up to a maximum of 200% of the Annual Bonus Target. The actual
amount of the Executive’s Annual Bonus for the Company’s 2014 fiscal year shall
be prorated from the Effective Date through the end of fiscal year 2014, and
further adjusted based upon the achievement of the Company goals as set forth in
the Bonus Program previously established by the Committee for fiscal year 2014
and of the individual goals, as determined by the Committee and approved by the
Board after consultation with the Executive. The actual amount of any Annual
Bonus for subsequent years shall be determined by and in accordance with the
terms of Company’s then-current Bonus Program. Payment of any Annual Bonus shall
be made in a single lump sum cash payment no later than the November 30
following the end of the applicable fiscal year in which the award was earned.

3.3. Long-Term Incentive. As of the Effective Date, the Executive shall receive
a grant under the Company’s 2008 Amended and Restated Equity Incentive Plan (as
it may be amended from time to time, the “Equity Plan”), with a value of
$7,000,000 (based on closing price of Company’s common stock on the Effective
Date), of which (i) twenty-five percent (25%) of the value shall consist of
restricted stock units, subject to 4 year annual vesting; (ii) fifty percent
(50%) of the value shall consist of performance stock units, subject to
achievement of three (3) year cliff vesting and ROIC targets (0-200%) contained
therein; and (iii) twenty-five percent (25%) of the value shall be an option to
purchase the Company’s common stock, subject to 5 year annual vesting. Such
grants shall each be subject to all terms and conditions applicable to grants
under the Equity Plan, shall be evidenced by grant agreements in the form
customarily used for Equity Plan grants to other named executive officers of the
Company and shall be subject to the performance, payout and vesting conditions
previously established by the Committee for fiscal year 2014, provided, however,
that such awards shall immediately vest (subject in the case of the performance
stock units to the achievement of established ROIC targets) upon Executive’s
death or Disability in accordance with the governing award agreement. Commencing
with fiscal year 2015, the Executive shall be eligible to receive additional
grants under the Equity Plan or any successor plan in such amounts as the
Committee may determine in its sole discretion.

3.4. Sign-On Equity. In order to induce the Executive to accept employment with
the Company and to replace the equity incentives the Executive has forfeited
from his prior employer, the Company will grant the Executive $10,000,000 in
value (based on closing price of Company’s common stock on the Effective Date)
of which (i) twenty-five percent (25%) of the value shall consist of performance
stock units that will vest subject to the achievement of the price target for
the Company’s common stock on NASDAQ over a five (5) year period set forth in
the governing award agreement, the stock price will be deemed achieved if the
average of the Company’s common stock closing price on NASDAQ equals or exceeds
such applicable price target for any consecutive thirty (30) trading days;
(ii) twenty-five percent (25%) of the value shall consist of restricted stock
units, subject to 4 year annual vesting; and (iii) fifty percent (50%) of the
value will be an option to purchase the Company’s common stock, subject to 5
year annual vesting. The grant of the options and restricted stock units
referred to herein shall each be subject to all terms and conditions applicable
to grants under the Equity Plan and shall be

 

-3-



--------------------------------------------------------------------------------

evidenced by grant agreements in the form customarily used for Equity Plan
grants to other named executive officers of the Company, provided, however, that
such awards shall immediately vest (subject in the case of the performance stock
units to achievement of the applicable common stock price targets) upon the
Executive’s death or Disability in accordance with the governing award
agreement.

3.5. Investment Opportunity.

3.5.1 Purchased Shares Prior to December 31, 2014, the Executive may elect to
purchase, on the market and during periods of open trading in accordance with
applicable law and the Company’s policies and procedures, shares of the
Company’s common stock with an aggregate purchase price of up to $5,000,000 (the
“Purchased Shares”) and receive Matching RSUs described in Section 3.5.2.

3.5.2 Matching RSUs. As soon as practicable after the end of any month during
which the Executive makes a purchase of all or any portion of the Purchased
Shares, the Company shall grant to the Executive a number of restricted stock
units equal to the number of Purchased Shares so purchased in such month (up to
a maximum aggregate number of restricted stock units equal to the number of
Purchased Shares; the “Matching RSUs”). The Matching RSUs shall vest and be
settled in shares of the Company’s common stock on the third anniversary of the
applicable Matching RSU issuance date, provided the Executive has remained
continuously employed by the Company on the relevant vesting date (other than as
a result of death or Disability and has not sold or otherwise disposed of any of
the Purchased Shares prior to the relevant vesting date.

3.6. Deferred Compensation Plan. The Executive shall be eligible to participate
in the Company’s Amended and Restated Deferred Compensation Program (the “DCP”)
and the Company shall make a contribution for fiscal year 2015 on behalf of the
Executive in an amount of not less than $250,000, with such contribution to be
made no later than November 30, 2014 and otherwise subject to the terms and
conditions of the DCP including, without limitation, vesting.

3.7. Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive in the
performance of the Executive’s services to the Company or its Affiliates,
subject to and in accordance with applicable expense reimbursement and related
policies and procedures as in effect from time to time. During the Term, the
Company shall provide Executive with an automobile lease at the Company’s cost
consistent with similar arrangements provided to other executive officers of the
Company. During the Initial Term, the Company shall provide the Executive with
housing in the greater Boston area at the Company’s cost and shall gross-up the
Executive for any federal and other income taxes thereon, if applicable.

3.8. Vacation. The Executive shall be entitled to an annual paid vacation in
accordance with the applicable vacation policy, as in effect from time to time.
Under the Company’s vacation policy in effect as of the Effective Date, the
Executive is entitled to take up to twenty (20) days per calendar year.

 

-4-



--------------------------------------------------------------------------------

3.9. Employee Savings, Health and Welfare Plans; Perquisites. The Executive
(and, to the extent eligible, the Executive’s dependents and beneficiaries)
shall be entitled to participate in all employee benefit plans of the Company,
including its savings, health and welfare benefit plans and executive
perquisites, as in effect from time to time, and on a basis no less favorable
than any other senior executive (or the dependents and beneficiaries of other
senior executives, as applicable).

3.10. Clawback. The Executive agrees that any amount payable to him pursuant to
the Bonus Program or the Equity Plan or any other similar performance-based
compensation may be subject to repayment in accordance with the Company’s Policy
on Recoupment of Performance-Based Compensation, as adopted and revised by the
Board from time to time, and/or subject to recoupment as required by any other
provisions of any law (including, without limitation, Section 10D of the
Securities Exchange Act of 1934, as amended), governmental regulation or stock
exchange listing requirement and that such repayment obligation will apply
notwithstanding any contrary provision of this Agreement.

4. Termination.

4.1. Employment at Will. It is expressly acknowledged and agreed by the parties
that the Executive’s employment by the Company constitutes employment at will
and that, to the maximum extent permitted by law, either the Company or the
Executive has the right to terminate the Executive’s employment at any time and
for any reason, or without stated reason. Termination of the Executive’s
employment, whether by the Company or the Executive, shall not be considered a
breach of this Agreement, and the duties of the parties to each other upon and
following a termination of employment shall be governed exclusively by this
Agreement, or by the terms of any applicable benefit plan. Notwithstanding
anything in this Agreement to the contrary, in the event of notice of
termination by either party, the Company may require, and shall communicate to
the Executive in writing if so required, that the Executive cease performing
some or all of the Executive’s duties and/or not be present at the Company’s or
its Affiliates’ offices and/or other facilities.

4.2. Certain Definitions. For all purposes related to the Executive’s employment
by the Company during the Term, the following capitalized terms shall have the
meanings set forth below:

4.2.1 Affiliate. An “Affiliate” of the Company means any corporation or other
entity that stands in a relationship to the Company that would result in the
Company and such corporation or other entity being treated as a single employer
under sections 414(b) or 414(c) of the Code, except that such sections shall be
applied by substituting “at least 50%” for “at least 80%” wherever applicable.

4.2.2 Cause. A termination for “Cause” shall mean termination by the Company of
the Executive’s employment by reason of the occurrence of any one or more of the
following:

 

  (i) an act or acts of personal dishonesty taken by the Executive and intended
to result in substantial personal enrichment of the Executive at the expense of
the Company;

 

-5-



--------------------------------------------------------------------------------

  (ii) repeated violations by the Executive of the Executive’s obligations under
Section 1 of this Agreement (other than as a result of incapacity due to
physical or mental illness) which are demonstrably willful and deliberate on the
Executive’s part, which are committed in bad faith or without reasonable belief
that such violations are in the best interests of the Company and which are not
remedied in a reasonable period of time after receipt of written notice from the
Company;

 

  (iii) indictment or plea of nolo contendere of Executive of a felony involving
moral turpitude; or;

 

  (iv) the material breach of the Executive’s Non-Competition and Proprietary
Information Agreement.

The Company shall provide the Executive with thirty (30) days written notice of
any determination of Cause and provide the Executive, for a period of thirty
(30) days following such notice, with the opportunity to appear before the
Board, with or without legal representation, to present arguments and evidence
on his behalf and following such presentation to the Board, the Executive may
only be terminated for Cause if the Board (excluding the Executive if he is a
member of the Board), by a two-third (2/3) majority vote reasonably determines
in good faith that his actions did, in fact, constitute for Cause. Nothing
herein shall preclude the Board from deliberating without Executive or his
counsel being present. The definition of Cause shall govern all equity award
agreements by and between Company and Executive, unless otherwise expressly
provided in such equity award agreement.

4.2.3 Disability. shall mean Executive’s inability to satisfactorily perform the
essential functions and duties of Executive’s position with the Company, with or
without reasonable accommodation, for either sixty (60) consecutive days or
ninety (90) days in any 6 month period, as a result of any physical or mental
impairment, as determined by the Board upon certification thereof by a qualified
physician selected by the Board after such physician examines the Executive. The
Executive agrees, upon request by the Board, to submit to such examination and
to provide the Board such medical evidence, records and examination data as is
reasonably necessary for the Board to evaluate any potential Disability. The
Board agrees to treat such medical information confidentially as required by
law.

4.2.4 Good Reason. “Good Reason” shall mean:

 

  (i) A material diminution in the Executive’s base compensation;

 

  (ii) A material diminution in the Executive’s authority, duties and
responsibilities;

 

  (iii) A material diminution in the authority, duties and responsibilities of
the supervisor to whom the Executive is required to report, including a
requirement that the Executive report to a corporate officer or employee instead
of reporting directly to the Company’s Board;

 

-6-



--------------------------------------------------------------------------------

  (iv) A material change in the geographic location in which Executive’s
principal office was located;

 

  (v) A material diminution in the budget over which the Executive had
authority; and

 

  (vi) Any other action or inaction that constitutes a material breach by the
Company of this Agreement or any other agreement under which the Executive
provides services.

provided, however, that Good Reason shall not exist unless the Executive has
given written notice to the Company within ninety (90) days of the initial
existence of the Good Reason event or condition(s) giving specific details
regarding the event or condition; and unless the Company has had at least thirty
(30) days to cure such Good Reason event or condition after the delivery of such
written notice and has failed to cure such event or condition within such thirty
(30) day cure period.

4.3. Termination Events.

4.3.1 Immediate Termination. Executive’s employment and the Term shall terminate
immediately upon the occurrence of any of the following:

 

  (i) the death of the Executive;

 

  (ii) Disability of the Executive; or

 

  (iii) notice by the Company to the Executive of a termination for Cause.

4.3.2 Termination by the Company without Cause. The Company may terminate the
Executive’s employment without Cause upon thirty (30) days prior written notice
and, in such event, the Term shall terminate upon expiration of such thirty
(30) day period.

4.3.3 Resignation by the Executive. The Executive may resign the Executive’s
position (i) voluntarily, which shall be effective ninety (90) days following
written notice to the Company of the Executive’s intent to so resign or (ii) due
to Good Reason, effective upon expiration of the Company’s thirty (30) day cure
period and provided that the Company has not cured. The Company may waive all or
any portion of the notice period and notify the Executive that his resignation
has been accepted as of an earlier date.

4.3.4 Definition of Termination Date. The date upon which the Executive’s
employment and the Term terminate pursuant to this Section 4 shall be the
Executive’s “Termination Date” for purposes of this Agreement. In the event that
the termination of the Executive’s employment does not constitute a “separation
from service” as defined in section 409A of the Code, the Executive’s rights to
the applicable payments and benefits described in this Section 4 shall vest upon
the Termination Date, but no payment to the

 

-7-



--------------------------------------------------------------------------------

Executive that is subject to section 409A of the Code shall be paid until the
Executive incurs such a separation from service (or, if required under
Section 9.1, until six months after such separation if the Executive is a
“specified employee” as defined in Treasury Regulation 1.409A-1(i)(1)).

4.3.5 Deemed Resignation. Upon termination of Executive’s employment for any
reason or no reason, including with or without Cause or for Good Reason, whether
by the Company or by Executive, and unless the Board otherwise expressly
determines, Executive agrees that he automatically shall have been deemed to
have resigned from all positions as an officer, director and employee of the
Company or any subsidiaries or affiliates thereof without any further action on
the part of the Executive or the Company.

4.4. Payments Upon a Termination Event.

4.4.1 Entitlements Upon Termination for Cause or Resignation without Good
Reason. Following any termination of the Executive’s employment for Cause or
without Good Reason, the Company shall pay or provide to the Executive, or the
Executive’s estate or beneficiary, as the case may be, the following amounts
(the “Accrued Obligations”):

 

  (i) Base Salary earned through the Termination Date;

 

  (ii) a payment representing the Executive’s accrued but unused vacation;

 

  (iii) reimbursement of all unpaid business expenses properly incurred by the
Executive in connection with the performance of services to the Company or its
Affiliates prior to the Termination Date;

 

  (iv) The Executive’s Annual Bonus for the fiscal year prior to the year in
which the Termination Date occurs if not paid prior to the Termination Date,
paid when Annual Bonuses are paid to active employees but in no event later than
November 30 of the year in which the Termination Date occurs; and

 

  (v) any vested and/or earned, but not forfeited, amounts or benefits on the
Termination Date under the Company’s employee benefit plans, programs, policies
or practices in accordance with the terms thereof, including any benefit
continuation or conversion rights (collectively, the “Company Arrangements”).

4.4.2 Payments Upon Termination by Reason of Death or Disability. In the event
that the Executive’s employment is terminated by reason of his death or
Disability, the Company shall pay or provide the Accrued Obligations to the
Executive or the Executive’s estate.

4.4.3 Payments Upon Termination without Cause; or Resignation for Good Reason.
In the event that the Executive’s employment is terminated by the Company
without Cause or the Executive resigns for Good Reason, then the Company shall
pay or provide to the Executive or the Executive’s estate:

 

  (i) the Accrued Obligations;

 

-8-



--------------------------------------------------------------------------------

  (ii) continued payment of a severance amount for the 2 year severance period
equal to the product of (x) two times Base Salary plus Annual Bonus for the
prior fiscal year (if the Termination Date occurs prior to the last day of the
2014 fiscal year, the Annual Bonus shall be the Annual Bonus Target (i.e., 150%
of Annual Base Salary)) divided by (y) the number of payroll periods during the
two year severance period beginning on the Termination Date (or such later date
as required by Section 4.5) in accordance with the Company’s normal payroll
practices; and

 

  (iii) payment of a prorated Annual Bonus for the fiscal year in which the
Termination Date occurs based on actual performance in accordance with the Bonus
Program (without the exercise of any negative discretion) and payable on the
November 30 following the end of such fiscal year, with such proration to be
equal to the fraction the numerator of which is equal to the number of days the
Executive worked from the beginning of the Company’s then current fiscal year
through the Termination Date and the denominator of which is three hundred
sixty-five (365).

4.4.4 Payments Upon Termination as a result of Notice of Non-Renewal. In the
event the Executive’s employment is terminated following either parties’ Notice
of Non-Renewal of the Term and Executive’s employment is subsequently terminated
by the Company without Cause or the Executive resigns for Good Reason at or
after the expiration of the Term (without regard in either case to whether the
Agreement has expired), then the Company shall pay or provide to the Executive
or the Executive’s estate:

 

  (i) the Accrued Obligations;

 

  (ii) continued payment of a severance amount for the 1 year severance period
equal to the product of (x) one time Base Salary plus Annual Bonus for the prior
fiscal year divided by (y) the number of payroll periods during the one year
severance period beginning on the Termination Date (or such later date as
required by Section 4.5) in accordance with the Company’s normal payroll
practices; and

 

  (iii) payment of a prorated Annual Bonus for the fiscal year in which the
Termination Date occurs based on actual performance in accordance with the Bonus
Program (without the exercise of any negative discretion) and payable on the
November 30 following the end of such fiscal year, with such proration to be
equal to the fraction the numerator of which is equal to the number of days the
Executive worked from the beginning of the Company’s then current fiscal year
through the Termination Date and the denominator of which is three hundred
sixty-five (365).

4.4.5 Sections Mutually Exclusive. Sections 4.4.1, 4.4.2, 4.4.3 and 4.4.4 are
mutually exclusive, and the Executive shall not be entitled to receive payments
or benefits upon a termination of employment under more than one such Section.

4.5. Payments Conditioned Upon Release. Anything else contained herein to the
contrary notwithstanding, in no event shall the Executive be entitled to any
payment or benefit pursuant to this Section 4, or otherwise as a result of any
termination of employment

 

-9-



--------------------------------------------------------------------------------

except for his death, other than the Accrued Obligations, unless and until the
Executive executes and does not revoke within the applicable revocation period
an enforceable waiver and release of all claims against the Company and its
officers and directors in a form provided by the Company (the “Release”). Such
Release shall be executed and returned to the Company within the period of time
specified in the Release; provided, however, if the Termination Date occurs in
one calendar year and the period for considering such Release under applicable
law expires during the following calendar year, then notwithstanding anything
herein to the contrary other than Section 9.1 herein, the payments of severance
hereunder will be paid by the Company to the Executive beginning on the first
regular payroll date of the Company in the second calendar year. Any amounts
that otherwise would have been paid to the Executive prior to the date on which
the revocation period expires shall be paid at the expiration of the revocation
period, without interest. If the Executive fails to execute the Release within
the specified period, or revokes the Release after executing it, all payments
and benefits provided under this Section 4, other than the Accrued Obligations,
shall be forfeited.

4.6. Tax. The Company may withhold from any amounts payable under this Agreement
such Federal, state or local taxes as shall be required to be withheld pursuant
to any applicable law or regulation.

4.7. No Mitigation. Upon termination of the Executive’s employment with the
Company, the Executive shall be under no obligation to seek other employment or
otherwise mitigate the obligations of the Company under this Agreement or any
other agreement with the Company.

5. Indemnification.

Simultaneously with the execution of this Agreement, the Company shall enter
into a separate Indemnification Agreement with the Executive in form and
substance substantially similar to the Company’s standard form of Director’s
Indemnification Agreement (the “Indemnification Agreement”).

6. Notices.

6.1. Form and Address for Notices. All notices, requests, consents and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given if delivered personally, one (1) day
after having been sent by overnight courier or three (3) days after having been
mailed first class, e-mail, postage prepaid, by registered or certified mail, as
follows (or to such other address as either party shall designate by notice in
writing to the other in accordance herewith):

If to the Company, to:

Attention: General Counsel

Hologic, Inc.

250 Campus Drive

Marlborough, MA 01752

 

-10-



--------------------------------------------------------------------------------

If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company.

7. General.

7.1. Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts applicable to agreements made between residents thereof and to be
performed entirely in Massachusetts. Any action brought by either party with
respect to this Agreement, shall be brought and maintained only in the state or
federal courts located in the Commonwealth of Massachusetts. Each party consents
to personal jurisdiction and venue in such courts, waives any right to file a
motion based on forum non conveniens or any similar doctrine and agrees not to
oppose any motion to transfer any such case to such courts.

7.2. Headings. The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

7.3. Entire Agreement; Amendment. This Agreement sets forth the entire agreement
and understanding of the parties relating to the subject matter hereof, and
supersedes all prior agreements, arrangements and understandings, written or
oral, relating to the subject matter hereof; provided, however, that the
Non-Competition and Proprietary Information Agreement, Change of Control
Agreement, Indemnification Agreement, and any outstanding option or other equity
agreements by and between the Company and Executive shall be governed in
accordance with the terms therein. No representation, promise or inducement has
been made by either party that is not embodied in this Agreement, and neither
party shall be bound by or liable for any alleged representation, promise or
inducement not so set forth herein. This Agreement may be amended, modified,
superseded, canceled, renewed or extended and the terms or covenants hereof may
be waived, only by a written instrument executed by both of the parties hereto,
or in the case of a waiver, by the party waiving compliance. The failure of
either party at any time or times to require performance of any provision hereof
shall in no manner affect the right at a later time to enforce the same. No
waiver by either party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach, or a waiver of the breach of any other term or covenant contained in
this Agreement.

7.4. Assignability.

7.4.1 Nonassignability by Executive. This Agreement, and the Executive’s rights
and obligations hereunder, may not be assigned by the Executive, nor may the
Executive pledge, encumber or anticipate any payments or benefits due hereunder,
by operation of law or otherwise.

7.4.2 Assignability by Company. The Company may only assign its rights, together
with its obligations, hereunder to a third party in connection with any sale,
transfer or other disposition of all or substantially all of any business to
which the Executive’s services are then principally devoted; provided, however,
that no assignment pursuant to this Section 7.4.2 shall relieve the Company from
its obligations hereunder to the extent the same are not timely discharged by
such assignee.

 

-11-



--------------------------------------------------------------------------------

7.4.3 Assumption of Agreement by Successors. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
be a breach of this Agreement and shall entitle the Executive to compensation
from the Company in the same amount and on the same terms as the Executive would
be entitled hereunder if the Executive had terminated his employment for Good
Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Termination
Date. As used in this Agreement, the “Company” shall mean the Company as
previously defined and any successor to its business and/or assets as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.

7.5. Survival. The respective rights and obligations of the parties hereunder,
including under Sections 4, 5 and 7, shall survive any termination of this
Agreement or the expiration of the Term to the extent necessary to the intended
preservation of such rights and obligations.

7.6. Severability. The provisions of this Agreement are severable and the
invalidity of any provision shall not affect the validity of any other
provision. In the event that any arbitrator or court of competent jurisdiction
and venue shall determine that any provision of this Agreement or the
application thereof is unenforceable, then the parties hereto agree that said
arbitrator or court in making such determination shall have the power to reduce
the duration and scope of such provision to the extent necessary to make it
enforceable, and that the Agreement in its reduced form shall be valid and
enforceable to the fullest extent provided by law.

7.7. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, and all of which together will
constitute one and the same instrument. The parties hereto agree to accept a
signed facsimile or “PDF” copy of this Agreement as a fully binding original.

7.8. Legal Expenses. The Company shall reimburse the Executive for legal
expenses he incurs with respect to the negotiation of this Agreement in an
amount not to exceed Twenty Thousand ($20,000) Dollars.

8. Free to Contract. The Executive represents and warrants to the Company that
the Executive is able freely to accept engagement and employment by the Company
as described in this Agreement and that there are no existing agreements,
arrangements or understandings, written or oral, that would prevent Executive
from entering into this Agreement, would prevent Executive or restrict Executive
in any way from rendering services to the Company as provided herein during the
Term or would be breached by the future performance by the Executive of the
Executive’s duties hereunder. The Executive also represents and warrants that no
fee, charge or

 

-12-



--------------------------------------------------------------------------------

expense of any sort is due from the Company to any third person engaged by the
Executive in connection with Executive’s employment by the Company hereunder,
except as disclosed in this Agreement.

9. Code Section 409A Legal Requirement.

9.1. Six Month Delay in Payment. Notwithstanding anything to the contrary in
this Agreement, if the Executive is a “specified employee” as defined and
applied in section 409A of the Code as of the Executive’s Termination Date,
then, to the extent any payment under this Agreement or any Company Arrangement
constitutes deferred compensation (after taking into account any applicable
exemptions from section 409A of the Code, including those specified in
Section 9.2) and to the extent required by section 409A of the Code, no payments
due under this Agreement or any Company Arrangement may be made until the
earlier of: (i) the first day following the sixth month anniversary of the
Executive’s Termination Date and (ii) the Executive’s date of death.

9.2. Application of Exemptions. For purposes of section 409A of the Code, each
“payment” (as defined by section 409A of the Code) made under this Agreement
shall be considered a “separate payment.” In addition, for purposes of section
409A of the Code, each such payment shall be deemed exempt from section 409A of
the Code to the fullest extent possible under the “short-term deferral”
exemption of Treasury Regulation § 1.409A-1(b)(4), as well as any other
applicable exemptions.

9.3. Reimbursement and Offset Provisions. Reimbursement payments shall generally
be made in accordance with applicable Company policies; however, in no event
will reimbursement payments be made later than the end of the year following the
year in which the expense was incurred. The amounts eligible for reimbursement
provided in one taxable year will not affect the amounts eligible for
reimbursement provided in any other taxable year, and the right to reimbursement
will not be subject to liquidation or exchange for another benefit.
Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment that constitutes “non-qualified deferred compensation”
under section 409A of the Code be subject to offset by any other amount unless
otherwise permitted by section 409A.

9.4. Interpretation and Administration of Agreement. To the maximum extent
permitted by law, this Agreement shall be interpreted and administered in such a
manner that the payments to the Executive are either exempt from, or comply
with, the requirements of section 409A of the Code.

[Signature page follows]

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

HOLOGIC, INC. By:  

/s/ David LaVance

  David LaVance   Chairman of its Board of Directors EXECUTIVE

/s/ Stephen P. MacMillan

 

-14-



--------------------------------------------------------------------------------

Exhibit A

Board Seats

 

(1) sBioMed LLC

 

(2) Alere, Inc.

 

(3) MD Save LLC

 

(4) Domain Surgical LLC

 

(5) EZ Lift LLC

 

(6) Agnovos Healthcare LLC

 

-15-



--------------------------------------------------------------------------------

Exhibit B

NON-COMPETITION AND PROPRIETARY INFORMATION AGREEMENT

THIS AGREEMENT (the “Agreement”), is made and entered into as of December 6,
2013, by and between Hologic, Inc., a Delaware corporation (the “Company”) and
Stephen P. MacMillan (“Executive”).

Recitals

WHEREAS, the Company and the Executive have entered into an Employment Agreement
of even date herewith (the “Employment Agreement”); and

WHEREAS, it is a condition of the execution of the Employment Agreement that
this Agreement be entered into and be incorporated by reference in the
Employment Agreement as Exhibit A thereto; and

WHEREAS, the Executive will receive substantial economic payments and benefits
as a result of the Employment Agreement and his employment with the Company; and

WHEREAS, in his capacity as Chief Executive Officer, President and member of the
Board of Directors of the Company, Executive has had and will continue to have
access to the Company’s business activities, goodwill, business plans,
personnel, financial status and other confidential and proprietary information
including, but not limited to, existing and potential customers, customer
information, target market areas, potential and future products, methods,
techniques and other information of and about the Company, all of which are of
great value to the Company and which are not generally known and are
confidential; and

WHEREAS, terms not defined herein shall have the meaning ascribed to them in the
Employment Agreement.

Agreement

NOW, THEREFORE, in consideration of the above-referenced premises and the mutual
covenants and promises therein and herein contained, the receipt and sufficiency
of which is acknowledged, and intending to be legally bound, it is hereby agreed
by and between the parties as follows:

1. Term. This Agreement shall commence upon the Effective Date of the Employment
Agreement.

2. Unique Position of Trust.

(a) Executive acknowledges that the services he has heretofore rendered and will
continue to render to the Company are of a special and unusual character, with a
unique value to the Company. Executive also acknowledges that he has held and
holds a position of trust in which he has had and will continue to have broad
access to all of the Company’s most sensitive Confidential Information.

 

-16-



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, “Company” shall mean Hologic, Inc. and, any
other business entity that is either controlled by, controls, or under common
control with Hologic, Inc.

(c) For purposes of this Agreement, “Confidential Information” means all
non-public information of and about the Company, including without limitation,
business activities, business plans, legal affairs, personnel, existing and
potential customers, customer information, contracts and agreements with
customers, contracts and agreements with suppliers, target market areas, product
designs and plans, potential and future products, business methods and
techniques, financial status, financial projections and forecasts, regulatory
matters, pending and proposed acquisitions, financings and joint ventures,
intellectual property, trade secrets, proprietary technology, research and
development data, computer networks and systems, software programs and code,
databases, manufacturing processes and specifications, know-how, operational and
hiring matters, personnel policies, market studies and forecasts, competitive
analyses, marketing programs, and sales and pricing information, regardless of
the form in which such information is stored. “Confidential Information” shall
also include any Confidential Information of any client, investor, corporate
partner, or joint venturer of the Company, or any other third party that the
Company is required by agreement to keep confidential. “Confidential
Information” shall not, however, include information that Executive can
demonstrate (a) has become publicly known through no act of the Executive,
(b) has been rightfully received by Executive from a third party not subject to
any confidentiality agreement concerning such information or (c) has been
independently developed by Executive without use of or reliance on Confidential
Information or any violation of his obligations under this Agreement. If a
particular portion or aspect of Confidential Information becomes subject to any
of the foregoing exceptions, all other portions or aspects of such information
shall remain subject to all of the provisions of this Agreement.

3. Protection of Company Confidential Information.

(a) Executive shall not, while an employee of the Company, or following
termination of his employment, directly or indirectly, use, disclose or permit
to be known, other than (i) as is reasonably required in the regular course of
his duties on behalf of the Company, including disclosures to the Company’s
advisors and consultants, (ii) as required by law (in which case Executive shall
give the Company prior written notice of such required disclosure) or (iii) with
the prior written consent of the Company’s Board of Directors or Chief Executive
Officer, to any person, firm or corporation any Confidential Information.

(b) The Executive shall not remove from the Company’s premises, or make any
copies of, Confidential Information, except as necessary to perform or use in
the course of legitimate Company business. The Executive agrees to return to the
Company all Confidential Information and Company property, including all copies
of it, in his possession or under his control, (i) at any time upon the request
of the Company, and (ii) without such a request at the termination of his
employment by the Company. Upon the Company’s request, the Executive will
furnish a written statement that he has returned all Confidential Information
and property.

 

-17-



--------------------------------------------------------------------------------

4. Non-Competition Agreement.

(a) In view of the unique value to the Company of the services of Executive,
because of the Confidential Information of the Company entrusted to or obtained
by Executive, and as a material inducement to the Company to enter into the
Employment Agreement, pursuant to which Executive will receive significant
benefits as an executive officer and director of the Company, and for other good
and valuable consideration, Executive covenants and agrees that he shall not
during the Term and for two years from the Termination Date (the “Restricted
Period”), directly or indirectly, whether as an owner, partner, executive,
director, consultant, contractor, advisor, agent, employee, guarantor, surety or
otherwise, or through any person, consult with or in any way aid or assist any
person to engage or attempt to engage in any employment, consulting or other
activity which directly or indirectly competes with the business of the Company
(the “Restricted Field”). Executive acknowledges that his participation in the
conduct of any such business or activity alone or with any person other than the
Company will materially impair the business and prospects of the Company and the
goodwill of the Company. Notwithstanding anything herein to the contrary, the
Restricted Period shall be reduced to one (1) year from the Termination Date in
the event the Executive is entitled to benefits under Section 4.4.4 of the
Employment Agreement.

(b) During the Restricted Period, Executive shall not, directly or indirectly,
on behalf of any party or person other than the Company, solicit (or assist or
provide information in connection therewith) any then-customer of the Company
(including customers where the Company’s products or services are sold through
distributors, resellers, licensees and the like) or prospective customer of the
Company to provide any product, service, or business that is competitive with or
substantially similar to any product, service, or business then offered or
planned to be offered by the Company, or to induce such then-customer or
prospective customer to reduce or diminish the volume or level of their business
with the Company.

(c) During the Restricted Period, Executive shall not, directly or indirectly,
on behalf of any party or person other than the Company, solicit or induce (or
assist or provide information in connection therewith) any then-current
employee, or person who was an employee or officer of the Company within the
previous six month period, to leave the employ of the Company.

(d) Executive further acknowledges the national and international scope of the
business of the Company, and that the limitations set forth in this Agreement on
his post-employment activities are reasonable and necessary to protect the
business of the Company because of its scope and his access to Confidential
Information. Executive further acknowledges that the consideration and benefits
that he will receive pursuant to the Employment Agreement are substantial enough
that the limitations on his post-employment activities set forth in this
Agreement will not cause significant hardship.

(e) Nothing herein shall preclude Executive (i) from beneficially owning no more
than two percent (2%) of the total outstanding stock of a class of stock
registered under the securities and Exchange Act of 1934, as amended or
(ii) following the Termination Date, from accepting or providing advisory or
consulting services to, or accepting employment with, a business that may have a
product or services in the Restricted Field; provided, however, that the
Executive may not provide services to or be employed by, directly or indirectly,
the division,

 

-18-



--------------------------------------------------------------------------------

subsidiary or line of business that competes, directly or indirectly, with the
Company in the Restricted Field or otherwise engage in any activities that may
involve the disclosure or use of Confidential Information.

5. Disclosure and Assignment of Inventions. Executive shall promptly disclose to
the Company any invention, improvement, discovery, process, formula, method,
work of authorship, or other intellectual property, whether or not patentable,
and whether or not copyrightable, in the Company’s Restricted Field
(collectively, “Inventions”) made, conceived or first reduced to practice by
Executive, either alone or jointly with others, during the term of Executive’s
employment with the Company, whether or not such Inventions are made, conceived
or reduced to practice during working hours or using the Company’s data or
facilities. Executive agrees that all Inventions created, made, or developed by
him during the term of his employment with the Company are and shall be works
made for hire and are and shall be the exclusive property of the Company to use,
publish, license, and otherwise exploit in its discretion. The Company shall own
all of the rights, including without limitation all trade secrets, patents and
copyrights, in, arising or derived from, or related to any Inventions. In the
event that any Inventions may not, by operation of law or otherwise, be a work
made for hire, Executive hereby assigns, irrevocably and without any further
consideration, the ownership of, and all rights of patent and copyright in, such
Inventions. During and after his employment and/or service with the Company
ceases, the Executive shall execute any documents necessary to perfect the
assignment of such Inventions to the Company and to enable the Company to apply
for, obtain and enforce patents and/or copyrights in any and all countries on
such Inventions. Executive hereby irrevocably designates the Company’s General
Counsel as Executive’s agent and attorney-in-fact to execute and file any such
document and to do all lawful acts necessary to apply for and obtain patents
and/or copyrights and to enforce the Company’s rights under this Section 5. Any
Invention relating to the business of the Company and disclosed by Executive
within one year following the termination of his employment with the Company
shall be deemed to fall within the provisions of this Section 5 unless Executive
shall prove that such Inventions were first conceived and reduced to practice
after the date of termination of his employment.

6. Remedies. Given the important nature of the services Executive will provide
to the Company, the scope and nature of the business of the Company and the
sensitive nature of the information and functions Executive will have with the
Company, Executive acknowledges that the limitations contained in Sections 3, 4
and 5 hereof are reasonable. Executive expressly acknowledges that, in the event
that any provision of Sections 3, 4 or 5 is breached, the Company will suffer
injury that cannot be ascertained or remedied by monetary damages and will be
irreparably harmed if the provisions of this Agreement are not enforced. In the
event of an actual or threatened breach by Executive of the provisions of
Sections 3, 4 or 5, the Company shall be entitled to terminate any payments and
provision of benefits that Executive may be entitled pursuant to the Employment
Agreement or otherwise, including the further exercise of any Equity Awards, and
to entry of an injunction restraining Executive from such breach without any
obligation to post bond. Nothing herein, however, shall be construed as
prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
and reasonable attorneys’ fees and expenses, including paralegal fees, from
Executive, which Executive agrees the Company would be entitled to recover. If
Executive violates any of the covenants contained in Sections 3, 4 or 5 the
terms and the covenants violated shall be automatically extended to a like
period of time

 

-19-



--------------------------------------------------------------------------------

from the date on which Executive ceases such violation or from the date of entry
by a court of competent jurisdiction of any order or judgment enforcing such
covenant, whichever period is later. To the extent permitted under applicable
law, the Company may suspend any payments or benefits that Executive may be
entitled pursuant to the Employment Agreement or otherwise for the duration of
any period in which the Company reasonably determines that Executive is in
breach hereof. Executive further acknowledges and agrees that any breach of the
covenants contained in Sections 3, 4 or 5 shall constitute a material breach of
this Agreement entitling the Company to terminate this Agreement for cause. The
provisions of Sections 3, 4 and 5 and this Section 6 shall survive the
termination of this Agreement.

7. Notices. Any notice or other communication in connection with this Agreement
shall be delivered in accordance with the notice provisions of Section 6.1 of
the Employment Agreement.

8. Injunction and Enforceability of Covenants.

(a) Equitable Remedies Available. If Executive commits a breach, or threatens to
commit a breach of any of the provisions of Sections 3, 4 or 5 hereof, the
Company shall have the right and remedy to have the provisions of this Agreement
specifically enforced by a court having equity jurisdiction in the Commonwealth
of Massachusetts, it being acknowledged and agreed that any such breach or
threatened breach will cause irreparable injury to the Company and that money
damages will not provide an adequate remedy to the Company.

(b) Severability of Covenants. If any of the covenants contained in Sections 3,
4 or 5 hereof, or any part thereof, is hereafter construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, which shall be given full effect without regard to the invalid
portions. The covenants and restrictions contained in Sections 3, 4, and 5 of
this Agreement are separate and independent of the obligations of the Employment
Agreement and shall be fully valid and enforceable notwithstanding any breach or
claimed breach of the Employment Agreement.

(c) Carve-back of Scope or Duration. If any of the covenants contained in
Sections 3, 4 or 5 hereof, or any part thereof, are held to be unenforceable
because of the scope or duration of such provision or the area covered thereby,
the parties agree that the court making such determination shall have the power
to reduce the scope, duration and/or area of such provision to the least extent
possible to render them enforceable and such provision, in its reduced form,
shall thereafter be enforceable.

(d) Jurisdiction. The parties hereto intend to and hereby confer jurisdiction to
enforce the covenants contained in Sections 3, 4 or 5 hereof upon the state and
federal courts sitting in the Commonwealth of Massachusetts. In the event that
such a courts shall hold any such covenant wholly unenforceable by reason of the
breadth of scope or otherwise, it is the intention of the parties hereto that
such determination not bar or in any way affect the Company’s right to the
relief provided above in the courts of any other states within the geographical
scope of such other covenants having appropriate personal and subject matter
jurisdiction over the parties, as to breaches of such covenants in such other
respective jurisdictions, the above covenants as they relate to each state
being, for this purpose, severable into diverse and independent covenants.

 

-20-



--------------------------------------------------------------------------------

9. Waiver of Breach. The waiver by either party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by the other party.

10. Entire Agreement. The recitals hereto are hereby incorporated herein by this
reference. This Agreement, together with the Employment Agreement attached
hereto, constitutes the entire agreement of the parties concerning the subjects
contained herein and supersedes all prior or contemporaneous negotiations,
representations and agreements, whether written or oral, between Executive and
the Company with respect to the subject matter hereof, provided, however, that
the superseding of such agreements does not in any way affect the validity or
effectiveness of the prior assignment by Executive of inventions. This Agreement
may not be changed orally, but only by an agreement in writing signed by the
party against whom enforcement of any such change is sought.

11. Interpretation. The parties hereto acknowledge and agree that: (i) each
party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto
and not in favor of or against any party, regardless of which party was
generally responsible for the preparation of this Agreement.

12. Binding Agreement and Governing Law. This Agreement shall be binding upon
the Executive and shall inure to the benefit of the Company and its successors
in interest and assigns, and shall be construed in accordance with and governed
by the laws of the Commonwealth of Massachusetts.

13. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first written above.

[Signature Page follows]

 

-21-



--------------------------------------------------------------------------------

HOLOGIC, INC. By:  

/s/ David LaVance

  David LaVance   Chairman of its Board of Directors

/s/ Stephen P. MacMillan

Executive

Stephen P. MacMillan

Printed:

 

-22-